Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

A first data exchange module in claim 1 (and dependent claims).
A treatment chamber configured to receive a food product in claim 1 (and dependent claims).
An actuator configured to apply a treatment process in claim 1 (and dependent claims).
A second data exchange module in claim 1 (and dependent claims).
A processing and control unit […] configured to receive in claim 1 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 16 recites the limitation “in the at least one second image “.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 recite the limitation “the correct operation“ and “the operation”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 22 recites the limitation “the correct operation“.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the base products“.  There is insufficient antecedent basis for this limitation in the claim.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-9, 11-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touchette U.S. Patent/PG Publication 20190066239.
Regarding claim 1:
 A support system for the management of a machine for treating food products, the system comprising: (Touchette Abstract: Systems and methods of kitchen communication include a restaurant internet of things (IOT) system. The IOT system communicatively connects to a plurality of pieces of food treatment equipment in a kitchen. A digital reality (DR) server is operable to store or access stored graphical user interface (GUI) data for each piece of food treatment equipment.).
 an augmented reality visor device comprising:  at least one camera configured to capture at least one first image (Touchette [0028] The DR server 32 is exemplarily communicatively connected to a DR headset 34 worn by a user 36. In an exemplary embodiment, the DR headset 34, while not depicted in detail, may include a pair of glasses that project light onto the retina of a user, one or more cameras to obtain information regarding the real environment visually perceived by the user, and a computer that operates these and other systems of the DR headset 34 and further communicates with the DR server 32.).
 a first data exchange module configured to transmit the at least one first image and to receive augmented reality elements (Touchette [0009] A DR headset is in communicative connection with the DR server.) where the DR headset is the first module.
 a machine for treating food products, comprising a treatment chamber configured to receive a food product, an actuator configured to apply a treatment process on the food product inside the treatment chamber, (Touchette [0054] In exemplary embodiments, the DR GUI may be overlaid onto a door of a refrigerator or other storage equipment, for example a cabinet or humidor. A similar DR GUI may also be overlaid onto a door of an oven or broiler. The DR GUI operates to present a view of the interior of the piece of equipment without opening the door. In equipment that maintains a temperature, humidity, or other environmental condition within the equipment, eliminating opening of doors enables more efficient maintenance of this controlled environment.) where there is a heat actuator (oven), cold actuator (refrigerator) as well as humidity or other actuators.
and a second data exchange module connectable to the first data exchange module (Touchette [0009] A DR headset is in communicative connection with the DR server.) where the DR server is the second module.
 the machine for treating food products further comprising a processing and control unit connected to the second data exchange module, wherein the processing and control unit is configured to: (Touchette [0010] The refrigerator may be communicatively connected to the DR server through the restaurant IOT system)
 receive the at least one first image from the visor device through the second data exchange module, (Touchette [0028] one or more cameras to obtain information regarding the real environment visually perceived by the user, and a computer that operates these and other systems of the DR headset 34 and further communicates with the DR server 32.)
 identify a plurality of real elements within the at least one first image, (Touchette [0014] The DR server may identify a piece of food treatment equipment of the plurality of pieces of food treatment equipment in the image. ) generate one or more augmented reality elements based on information contained in, or extracted from, the at least one first image (Touchette [0033] Meanwhile, the restaurant IOT system 114 provides this information to the DR server 132 for coordination with DR headset 134 such that the DR headset 134 operates to present DR GUIs in locations and association with the pieces of equipment to reflect their operation, use, status, and interrelated statuses as described in further detail herein.). 
Touchette discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Regarding claim 2:
 The system according to claim 1, has all of its limitations taught by Touchette. Touchette further teaches  wherein the visor device comprises at least one display configured to display at least one second image (Touchette [0035] FIG. 3B exemplarily depicts a DR GUI 38 that the user sees in the DR environment provided by the DR headset 34. The DR GUI 38 is overlaid at a location in front of the holding bin device 22. Rather than limiting the graphical display content to LCD displays 40, the DR GUI 38 is located at a position in front of the entire holding bin device 22. The DR GUI 38 provides a larger and more readable presentation of information and also provides a further presentation of more information, including a detailed and intuitive description of each of the food items held in each position of the holding bin.). 
Regarding claim 3:
 The system according to claim 1, has all of its limitations taught by Touchette. Touchette further teaches  wherein the augmented reality elements are sounds and/or graphic elements (Touchette [0044] In an exemplary embodiment, a combination of DR GUIs that include symbols, pictures, and/or text may be presented to the user in the DR environment. In an example, the DR GUIs 64 include outlines to identify a place for the user to position two halves of a roll or bun for construction of a sandwich. A combination of color, graphics, and/or text (see "heel" and "crown") inform the user, for example, DR GUIs in the form of labels 66.). 
Regarding claim 4:
 The system according to claim 1, has all of its limitations taught by Touchette. Touchette further teaches  wherein the one or more augmented reality graphic elements comprise text elements (Touchette [0044] The user is further presented with the next steps in the construction of the sandwich, for example, one DR GUI 64 and label 66 identifies the placement of cheese on the heel of the bun and "Sauce 1" on the crown on the bun.), geometric elements, graphic link elements and/or a virtual reconstruction, static and/or animated, of the real object (Touchette [0044] In an exemplary embodiment, a combination of DR GUIs that include symbols, pictures, and/or text may be presented to the user in the DR environment. In an example, the DR GUIs 64 include outlines to identify a place for the user to position two halves of a roll or bun for construction of a sandwich. A combination of color, graphics, and/or text (see "heel" and "crown") inform the user, for example, DR GUIs in the form of labels 66.)
Regarding claim 5:
 The system according to claim 4, has all of its limitations taught by Touchette. Touchette further teaches  wherein the processing and control unit is configured to:
 generate a second image, incorporate one or more augmented reality graphic elements in the at least one second image, and transmit the at least one second image to the visor device through the second data exchange module (Touchette [0044] FIG. 5 depicts an exemplary embodiment of a food product preparation station 62.) (Touchette [0033] Meanwhile, the restaurant IOT system 114 provides this information to the DR server 132 for coordination with DR headset 134 such that the DR headset 134 operates to present DR GUIs in locations and association with the pieces of equipment to reflect their operation, use, status, and interrelated statuses as described in further detail herein.). 
Regarding claim 6:
 The system according to claim 1, has all of its limitations taught by Touchette. Touchette further teaches  wherein the one or more real elements within the at least one first image indicate parts or components of the machine (Touchette [0010] The plurality of pieces of food treatment equipment may include a griddle and the DR server operates the DR headset such that the GUI for the griddle presents visual indications of a plurality of food cooking zones on the griddle surface and further visually presents an indication of griddle temperature.)(Touchette [0044] FIG. 5 depicts an exemplary embodiment of a food product preparation station 62. In an exemplary embodiment, in the DR environment, the user is presented with one or more DR GUIs 64 which are located relative to the food product preparation station 62 and to any identified food components 58 during the assembly of the customer order.)(Touchette [0035] FIG. 3B exemplarily depicts a DR GUI 38 that the user sees in the DR environment provided by the DR headset 34. The DR GUI 38 is overlaid at a location in front of the holding bin device 22. Rather than limiting the graphical display content to LCD displays 40, the DR GUI 38 is located at a position in front of the entire holding bin device 22. The DR GUI 38 provides a larger and more readable presentation of information and also provides a further presentation of more information, including a detailed and intuitive description of each of the food items held in each position of the holding bin. The DR GUI 38 may include a plurality of sub-GUI's or objects. In further examples, as will be described herein, each of these sub-GUI's or objects may be presented and operated as independent DR GUIs 38.)
Regarding claim 7:
 The system according to claim 1, has all of its limitations taught by Touchette. Touchette further teaches  wherein the processing and control unit is configured to associate one or more augmented reality elements with one or more identified real elements (Touchette [0044] FIG. 5 depicts an exemplary embodiment of a food product preparation station 62. In an exemplary embodiment, in the DR environment, the user is presented with one or more DR GUIs 64 which are located relative to the food product preparation station 62 and to any identified food components 58 during the assembly of the customer order. In an exemplary embodiment, image recognition processing in the DR headset and/or in the DR server in communication with the DR headset may identify the existing food components 58 and locate any DR GUIs 64 relative to the food components 58.). 
Regarding claim 8:
 The system according to claim 1, has all of its limitations taught by Touchette. Touchette further teaches  wherein:
 the at least one first image is composed of a first pixel matrix, the at least one second image is composed of a second pixel matrix, the pixels of the second pixel matrix having a predetermined match with the pixels of the first pixel matrix, the one or more real elements are located in a first region of the first pixel matrix, the first region of the first pixel matrix corresponds to a second region of the second pixel matrix (Touchette [0039] The DR headsets exemplarily include a camera which provides image information regarding the physical environment to the DR server and which the DR server back to the DR headset the DR GUIs and other digital content for presentation to the user through the DR headset. In embodiments, the DR server may use image recognition processing and techniques to identify various locations in the physical environment and to associate the location of the DR GUIs therein. In another exemplary embodiment, the image recognition and processing is performed exemplarily at the DR headset. Image processing techniques, for example, edge detection or image recognition may be used to identify the void or structure portions of a relevant piece of equipment and to locate the associated DR GUIs relative to these identified features of the piece of equipment.). 
Regarding claim 9:
 The system according to claim 1, has all of its limitations taught by Touchette. Touchette further teaches  wherein the machine for treating food products comprises a memory in which the following are stored:  a plurality of augmented reality elements relating to the operation and/or installation and/or maintenance of the machine for treating food products  and/or a plurality of geometrical/dimensional/colour information items of components of the machine, and/or objects which the unit is configured to identify (Touchette [0009] A digital reality (DR) server is operable to store or access stored graphical user interface (GUI) data for each piece of food treatment equipment.).). 
Regarding claim 11:
 The system according to claim 1, has all of its limitations taught by Touchette. Touchette further teaches  wherein the machine for treating food products comprises at least one sensor, connected to the processing and control unit and configured to detect an operational and/or state parameter of the machine, and wherein the processing and control unit is configured to:  receive the operational and/or state parameter generate an augmented reality element indicating the parameter detected (Touchette [0010] The plurality of pieces of food treatment equipment may include a griddle and the DR server operates the DR headset such that the GUI for the griddle presents visual indications of a plurality of food cooking zones on the griddle surface and further visually presents an indication of griddle temperature.). 
Regarding claim 12:
 The system according to claim 11, has all of its limitations taught by Touchette. Touchette further teaches  wherein the processing and control unit is configured to incorporate in the at least one second image the augmented reality element indicating the parameter detected (Touchette [0010] The plurality of pieces of food treatment equipment may include a griddle and the DR server operates the DR headset such that the GUI for the griddle presents visual indications of a plurality of food cooking zones on the griddle surface and further visually presents an indication of griddle temperature.).
Regarding claim 13:
 The system according to claim 1, has all of its limitations taught by Touchette. Touchette further teaches  wherein the processing and control unit is configured to drive the actuator (Touchette [0054] In exemplary embodiments, the DR GUI may be overlaid onto a door of a refrigerator or other storage equipment, for example a cabinet or humidor. A similar DR GUI may also be overlaid onto a door of an oven or broiler. The DR GUI operates to present a view of the interior of the piece of equipment without opening the door. In equipment that maintains a temperature, humidity, or other environmental condition within the equipment, eliminating opening of doors enables more efficient maintenance of this controlled environment.) since the refrigerator controls the cooling actuator, the oven controls the heating actuator, etc.
Regarding claim 14:
 The system according to claim 1, has all of its limitations taught by Touchette. Touchette further teaches  wherein the machine for treating food products is an oven and wherein the actuator comprises one or more heating elements for thermally treating the food products  (Touchette [0054] In exemplary embodiments, the DR GUI may be overlaid onto a door of a refrigerator or other storage equipment, for example a cabinet or humidor. A similar DR GUI may also be overlaid onto a door of an oven or broiler. The DR GUI operates to present a view of the interior of the piece of equipment without opening the door. In equipment that maintains a temperature, humidity, or other environmental condition within the equipment, eliminating opening of doors enables more efficient maintenance of this controlled environment.)
Regarding claim 15:
 A support method for the management of a machine for treating food products, the method comprising: (Touchette Abstract: Systems and methods of kitchen communication include a restaurant internet of things (IOT) system. The IOT system communicatively connects to a plurality of pieces of food treatment equipment in a kitchen. A digital reality (DR) server is operable to store or access stored graphical user interface (GUI) data for each piece of food treatment equipment.).
 providing a system comprising an augmented reality visor device and a machine for treating food products according to claim 1 (Touchette [0028] The DR server 32 is exemplarily communicatively connected to a DR headset 34 worn by a user 36. In an exemplary embodiment, the DR headset 34, while not depicted in detail, may include a pair of glasses that project light onto the retina of a user, one or more cameras to obtain information regarding the real environment visually perceived by the user, and a computer that operates these and other systems of the DR headset 34 and further communicates with the DR server 32.) (Touchette [0054] In exemplary embodiments, the DR GUI may be overlaid onto a door of a refrigerator or other storage equipment, for example a cabinet or humidor. A similar DR GUI may also be overlaid onto a door of an oven or broiler. The DR GUI operates to present a view of the interior of the piece of equipment without opening the door. In equipment that maintains a temperature, humidity, or other environmental condition within the equipment, eliminating opening of doors enables more efficient maintenance of this controlled environment.).
 capturing at least one first image with the camera (Touchette [0028] The DR server 32 is exemplarily communicatively connected to a DR headset 34 worn by a user 36. In an exemplary embodiment, the DR headset 34, while not depicted in detail, may include a pair of glasses that project light onto the retina of a user, one or more cameras to obtain information regarding the real environment visually perceived by the user, and a computer that operates these and other systems of the DR headset 34 and further communicates with the DR server 32.).
 identifying one or more real elements within the at least one first image (Touchette [0014] The DR server may identify a piece of food treatment equipment of the plurality of pieces of food treatment equipment in the image. ) 
 generating one or more augmented reality elements based on information contained in, or derived from, the at least one first image (Touchette [0033] Meanwhile, the restaurant IOT system 114 provides this information to the DR server 132 for coordination with DR headset 134 such that the DR headset 134 operates to present DR GUIs in locations and association with the pieces of equipment to reflect their operation, use, status, and interrelated statuses as described in further detail herein.). 
Touchette discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Regarding claim 16:
 The method according to claim 15, has all of its limitations taught by Touchette. Touchette further teaches  further comprising the following steps:
 incorporating one or more augmented reality graphic elements in the at least one second image,  and displaying at least one second image with the at least one display of the visor device (Touchette [0035] FIG. 3B exemplarily depicts a DR GUI 38 that the user sees in the DR environment provided by the DR headset 34. The DR GUI 38 is overlaid at a location in front of the holding bin device 22. Rather than limiting the graphical display content to LCD displays 40, the DR GUI 38 is located at a position in front of the entire holding bin device 22. The DR GUI 38 provides a larger and more readable presentation of information and also provides a further presentation of more information, including a detailed and intuitive description of each of the food items held in each position of the holding bin.).
Regarding claim 17:
 The method according to claim 15, has all of its limitations taught by Touchette. Touchette further teaches  wherein the one or more real elements identified indicate a position of one or more objects in the at least one first image (Touchette [0035] FIG. 3B exemplarily depicts a DR GUI 38 that the user sees in the DR environment provided by the DR headset 34. The DR GUI 38 is overlaid at a location in front of the holding bin device 22. Rather than limiting the graphical display content to LCD displays 40, the DR GUI 38 is located at a position in front of the entire holding bin device 22.) (Touchette [0010] The plurality of pieces of food treatment equipment may include a griddle and the DR server operates the DR headset such that the GUI for the griddle presents visual indications of a plurality of food cooking zones on the griddle surface and further visually presents an indication of griddle temperature.).
Regarding claim 18:
 The method according to claim 15, has all of its limitations taught by Touchette. Touchette further teaches  comprising a step of associating the one or more augmented reality elements with the one or more real elements identified (Touchette [0044] FIG. 5 depicts an exemplary embodiment of a food product preparation station 62. In an exemplary embodiment, in the DR environment, the user is presented with one or more DR GUIs 64 which are located relative to the food product preparation station 62 and to any identified food components 58 during the assembly of the customer order. In an exemplary embodiment, image recognition processing in the DR headset and/or in the DR server in communication with the DR headset may identify the existing food components 58 and locate any DR GUIs 64 relative to the food components 58.).
Regarding claim 19:
 The method according to claim 15, has all of its limitations taught by Touchette. Touchette further teaches  comprising: 
 providing a memory (Touchette [0009] A digital reality (DR) server is operable to store or access stored graphical user interface (GUI) data for each piece of food treatment equipment.).) used to store a plurality of augmented reality elements relating to the operation and/or installation and/or maintenance of the machine for treating food products  (Touchette [0045] In the exemplary embodiment depicted in FIG. 6, a single DR GUI 68 overlays the grill surface 60, and the DR GUI 68 is divided into various sub-GUIs 70 as described herein. It will be recognized that these may instead be separate DR GUIs located relative to portions of the structure of the grill surface 60. The sub-GUIs 70 of the DR GUI 68 divide the area of the grill surface 60 into various cooking zones, for example for use in cooking different types of food in a manner which discourages or limits flavor or food cross-contamination during cooking.) since the GUI provides operation information. Examiner further notes the claim limitation is to a memory and the remaining limitations are intended use.
displaying on the display of the visor device a menu comprising an option for displaying the correct operation of the machine and/or an option for the maintenance of the machine (Touchette [0037] The DR GUI 38 further includes button objects 48, for example, an actual temperature setting button or a set point temperature button which may be virtually interacted with within the mixed reality environment to adjust settings or control operation of the holding bin device. These button objects may be used or made available in place of physical touch-sensitive graphical display 52 as may be found on the physical holding bin device 22. With the provision of button objects, a manager or other responsible user may interact with the device through the button objects at a distance rather than needing to be physically in contact with the holding bin device in order to exemplarily use the touch-sensitive graphical display 52.).
 when an option is chosen from the menu, retrieving from the memory a set of augmented reality elements associated with that option and displaying one or more of the augmented reality elements of the set (Touchette [0033] Meanwhile, the restaurant IOT system 114 provides this information to the DR server 132 for coordination with DR headset 134 such that the DR headset 134 operates to present DR GUIs in locations and association with the pieces of equipment to reflect their operation, use, status, and interrelated statuses as described in further detail herein. Each of the pieces of equipment communicatively connected to the restaurant IOT system 114 can provide information back to the restaurant IOT system 114, for example relating to completion of the progress of customer orders, remaining inventory, and inventory use. This information can be used by the restaurant IOT system 114, for example in combination with the DR server 132 to provide statuses, updates, and instructions for presentation at the DR GUIs created by the DR headsets 134 in the embodiments as described in further detail herein.). 
Regarding claim 20:
 The method according to claim 15, has all of its limitations taught by Touchette. Touchette further teaches  comprising the following steps:
 providing at least one sensor detecting, with the at least one sensor, an operational and/or state parameter of the machine for treating food products  generating an augmented reality element comprising at least one augmented reality element indicating the operational parameter detected (Touchette [0010] The plurality of pieces of food treatment equipment may include a griddle and the DR server operates the DR headset such that the GUI for the griddle presents visual indications of a plurality of food cooking zones on the griddle surface and further visually presents an indication of griddle temperature.).
Regarding claim 21:
 The method according to claim 20, has all of its limitations taught by Touchette. Touchette further teaches  further comprising the step of incorporating into the at least one second image the augmented reality element generated (Touchette [0035] FIG. 3B exemplarily depicts a DR GUI 38 that the user sees in the DR environment provided by the DR headset 34. The DR GUI 38 is overlaid at a location in front of the holding bin device 22. Rather than limiting the graphical display content to LCD displays 40, the DR GUI 38 is located at a position in front of the entire holding bin device 22. The DR GUI 38 provides a larger and more readable presentation of information and also provides a further presentation of more information, including a detailed and intuitive description of each of the food items held in each position of the holding bin.).
Regarding claim 22:
 The method according to claim 20, has all of its limitations taught by Touchette. Touchette further teaches  comprising the following steps:
 checking whether the operational and/or state parameter detected by the at least one sensor falls within a predetermined interval, indicating the correct operation of the machine if the operational and/or state parameter is outside the predetermined interval, generating an augmented reality element defining an alarm message (Touchette [0055] In exemplary embodiments, the DR GUI's are presented to present store operation data that may include customer order data and/or inventory management data. This store operation data may include messages that alert or announce to a store manager or to associated or assigned workers that a food product, for example 1:10 hamburger patties are getting low and either need more to be cooked, or an order for additional inventory updated or made to improve the supply chain. Workers may be prompted with next steps in an order assembly, for example the assembly of a particular sandwich order for a customer, with additional textual, graphical, or other indicative prompts in a DR GUI.). 
Regarding claim 23:
 The method according to claim 22, has all of its limitations taught by Touchette. Touchette further teaches  further comprising the step of incorporating into the at least one second image the augmented reality element generated (Touchette [0055] In exemplary embodiments, the DR GUI's are presented to present store operation data that may include customer order data and/or inventory management data. This store operation data may include messages that alert or announce to a store manager or to associated or assigned workers that a food product, for example 1:10 hamburger patties are getting low and either need more to be cooked, or an order for additional inventory updated or made to improve the supply chain. Workers may be prompted with next steps in an order assembly, for example the assembly of a particular sandwich order for a customer, with additional textual, graphical, or other indicative prompts in a DR GUI.).
Regarding claim 24:
 The method according to claim 15, has all of its limitations taught by Touchette. Touchette further teaches  wherein the step of generating one or more augmented reality elements based on information present in, or derived from, the first image comprises generating a sequence of one or more augmented reality elements defining an assisted procedure for making a recipe for preparing a food product with the machine (Touchette [0044] FIG. 5 depicts an exemplary embodiment of a food product preparation station 62. In an exemplary embodiment, in the DR environment, the user is presented with one or more DR GUIs 64 which are located relative to the food product preparation station 62 and to any identified food components 58 during the assembly of the customer order.)
Regarding claim 25:
 The method according to claim 24, has all of its limitations taught by Touchette. Touchette further teaches  wherein the one or more augmented reality elements of the sequence of one or more augmented reality elements relate to choosing the base products, to calculating the quantities of the base products, to instructions for mixing the base products and to treating the mixture (Touchette [0044] FIG. 5 depicts an exemplary embodiment of a food product preparation station 62. In an exemplary embodiment, in the DR environment, the user is presented with one or more DR GUIs 64 which are located relative to the food product preparation station 62 and to any identified food components 58 during the assembly of the customer order. In an exemplary embodiment, image recognition processing in the DR headset and/or in the DR server in communication with the DR headset may identify the existing food components 58 and locate any DR GUIs 64 relative to the food components 58.).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touchette U.S. Patent/PG Publication 20190066239 in view of Fargano U.S. Patent/PG Publication 20150288622.
Regarding claim 10:
 The system according to claim 1, has all of its limitations taught by Touchette. Touchette further teaches  wherein the machine for treating food products is a machine for treating liquid or semi-liquid food products, wherein the treatment chamber comprises a container for processing a liquid or semi-liquid base product and  (Touchette [0054] In exemplary embodiments, the DR GUI may be overlaid onto a door of a refrigerator or other storage equipment, for example a cabinet or humidor. A similar DR GUI may also be overlaid onto a door of an oven or broiler. The DR GUI operates to present a view of the interior of the piece of equipment without opening the door. In equipment that maintains a temperature, humidity, or other environmental condition within the equipment, eliminating opening of doors enables more efficient maintenance of this controlled environment.)
Touchette does not expressly disclose  an actuator with a stirrer. In a related field of endeavor, Fargano teaches:
wherein the actuator comprises a stirrer for mixing the product in the processing container (Fargano [0102] The one or more NFV-based customer devices 410 might include, without limitation, one or more of a lighting system, a tablet computer, a smart phone, a mobile phone, a portable gaming device, a web camera, an image capture device, a set-top box or video recording/playback device, a television, a desktop computer, a laptop computer, a residential gateway device or a residential network device, a game console, an external speaker, an audio recording/playback device, a kitchen appliance (e.g., microwave, stove, a kitchen vent hood, refrigerator, oven, dishwasher, mixer, rice maker, pressure cooker, etc.),)
Therefore, it would have been obvious before the effective filing date of the claimed invention to have a stirrer as taught by Fargano. The rationale for doing so would have been that it is a simple substitution of kitchen device types, where Touchette discloses an internet of things, and Fargano uses internet of things to include a mixer in addition to oven and refrigerator. Therefore it would have been obvious to combine Fargano with Touchette to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devona Faulk can 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616